t c memo united_states tax_court von euw l j nunes trucking inc petitioner v commissioner of internal revenue respondent docket no filed date lawrence t ullmann for petitioner peter c rock for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year ending date taxable_year the issue for decision is whether respondent abused his discretion by requiring petitioner to change its method_of_accounting from the cash - - receipts and disbursements method cash_method to the accrual_method findings_of_fact the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner’s principal_place_of_business was in fremont california petitioner a california corporation acquires and transports sand and gravel for its customers various contractors and developers operating in northern and central california petitioner’s customers use the sand and gravel to construct foundations for streets houses and buildings construction projects most of petitioner’s customers depend on petitioner to both acguire and transport the sand and gravel from storage sites to the customers’ construction sites some of petitioner’s customers own or acquire the sand and gravel necessary to complete their construction projects without petitioner’s ' in the notice_of_deficiency respondent reduced petitioner’s depreciation truck and advertising promotion deductions by dollar_figure which petitioner does not contest in its petition all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the phrase sand and gravel refers to both sand and gravel and sand or gravel assistance these customers hire petitioner only for its transportation services ’ usually a customer contacts petitioner to order sand and gravel measured by weight in tons day before the sand and gravel are needed at the construction site the order date on the order date petitioner informs the customer of petitioner’s total charge for acquiring and transporting the sand and gravel contract amount petitioner calculates the contract amount by multiplying petitioner’s charge for acquiring and transporting ton of sand and gravel times the number of tons of sand and gravel ordered by the customer petitioner’s charge for acquiring and transporting ton of sand and gravel consists of four amounts petitioner’s costs in acquiring the sand and gravel petitioner’s profit for acquiring the sand and gravel approximately to percent of petitioner’s costs in acquiring the sand and gravel petitioner’s costs in transporting the sand and gravel from the storage site to the construction site and petitioner’s related profit for transporting the sand and gravel and a sales_tax levied on amounts through petitioner however does not provide the customer an itemized description of the separate amounts constituting the the record does not reflect what revenues and expenses relate to customers using petitioner solely for transportation services - contract amount if a customer requests only that petitioner transport the sand and gravel petitioner charges the customer petitioner’s costs for transporting the sand and gravel and petitioner’s related profit for transporting the sand and gravel petitioner acquires the sand and gravel from various suppliers during petitioner’s taxable_year different entities suppliers provided petitioner with percent evaluated by weight in tons of its sand and gravel needs while the unimin corp unimin supplied petitioner with the remaining percent unimin processes and sells a high grade of sand used primarily in the production of wine bottles processing this high grade of sand produces a byproduct consisting of water anda lower grade of sand known as byron sand after the water is removed from the byproduct the byron sand can be used by petitioner’s customers because petitioner must provide and maintain all the equipment and personnel necessary to filter gather and remove the byron sand from unimin’s processing plant unimin charges petitioner a lower amount than what the suppliers charge for the same grade of sand when petitioner computes the cost to acquire ton of the byron sand petitioner includes its costs in filtering gathering and removing the byron sand from unimin’s processing plant as well as the amount that unimin charges petitioner for the byron sand petitioner owns hauling trucks which it uses to transport the sand and gravel if petitioner’s customers order amounts of sand and gravel exceeding petitioner’s transportation capabilities petitioner hires third parties to meet customer demand on the delivery date petitioner’s employees travel to the supplier’s storage site load the sand and gravel purchased onto petitioner’s trucks and transport the sand and gravel to the customer’s construction site as to the byron sand once petitioner’s employees load it onto petitioner’s trucks and unimin creates a weighmaster certificate unimin considers the byron sand to be petitioner’s property because petitioner acquires and delivers the sand and gravel to its customers during the same business_day petitioner does not possess any sand and gravel at the beginning or end of its business_day on petitioner’s federal corporate_income_tax return tax_return petitioner described its business activity as sales and its product as construction materials petitioner maintained its books_and_records on the accrual_method of accounting and reported its income for federal tax purposes on the cash_method on its tax_return petitioner reported gross_receipts of dollar_figure and cost_of_goods_sold of petitioner’s employees perform similar tasks for customers who only request petitioner to transport and not acquire sand and gravel - - dollar_figure in computing its cost_of_goods_sold petitioner reported dollar_figure of purchases dollar_figure of cost of labor and no beginning or ending inventories in addition to its cost_of_goods_sold petitioner separately deducted its expenses related to the filtering gathering and removing of the byron sand at the unimin processing plant as of date petitioner had accounts_receivable of dollar_figure and accounts_payable of dollar_figure in the notice_of_deficiency respondent determined that petitioner’s use of the cash_method_of_accounting did not clearly reflect income respondent therefore changed petitioner’s method_of_accounting to the accrual_method further with regard to the change in accounting_method and petitioner’s concessions respondent made a sec_481 adjustment and determined a deficiency of dollar_figure in petitioner’s tax_liability for its taxable_year opinion the principal issue for decision is whether respondent abused his discretion by requiring petitioner to change from the cash_method to the accrual_method of accounting subsumed in this issue is the question of whether petitioner should be required to use inventories for tax purposes - under sec_446 the commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income see 360_us_446 104_tc_367 courts do not interfere with the commissioner’s determination under sec_446 unless it is clearly unlawful see 439_us_522 586_f2d_747 9th cir affg 64_tc_1091 ansley-sheppard-burgess co supra pincite whether respondent abused his discretion is a question of sec_446 provides in pertinent part a general_rule ----taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods ----subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary --- - fact see ansley-sheppard-burgess co v commissioner supra pincite 102_tc_87 affd 71_f3d_209 6th cir the reviewing court's task is not to determine whether in its own opinion the taxpayer's method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner's conclusion that it does not see ansley-sheppard-burgess co v commissioner supra pincite consequently to prevail a taxpayer must prove that the commissioner’s determination is arbitrary capricious or without sound basis in fact or law see ansley- sheppard-burgess co v commissioner supra pincite ford motor co supra pincite to resolve this dispute we consider sec_446 and sec_471 and the regulations thereunder under sec_446 a taxpayer computes taxable_income based on the method_of_accounting utilized by the taxpayer in keeping its books sec_446 describes the various accounting methods that a taxpayer may use in computing taxable_income including the cash and accrual methods sec_1_446-1 income_tax regs provides that a taxpayer who is required to use inventories must also use the accrual_method of accounting with regard to purchases and sales under sec_471 and sec_1_471-1 income_tax regs a taxpayer must account for inventories if the production purchase or sale of merchandise is an income-producing factor in --- - the taxpayer’s business and the taxpayer has acquired title to the merchandise we consider the facts and circumstances of each case in deciding whether material is merchandise that is an income- producing factor see honeywell inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir wilkinson-beane inc v commissioner tcmemo_1969_79 affd 420_f2d_352 1st cir although not specifically defined in the internal_revenue_code or the regulations courts have ruled that merchandise as used in sec_1_471-1 income_tax regs is an item acquired and held_for_sale see eg wilkinson-beane inc v commissioner supra respondent contends that because the sand and gravel is merchandise which is an income-producing factor in petitioner’s business petitioner must account for inventories and report its taxable_income under the accrual_method of accounting petitioner broadly argues that it does not have to account for inventories under sec_471 and sec_1_471-1 income_tax regs because its business consists of procuring and delivering not acquiring and holding sand and gravel for sale to customers therefore the sand and gravel should not be considered merchandise and even if the sand and gravel is considered merchandise the procurement of the sand and gravel is -- - not an income-producing factor in petitioner’s business petitioner makes several arguments regarding why the sand and gravel should not be considered merchandise ie items acquired and held_for_sale on brief petitioner positions itself as a service provider rather than as a seller of goods petitioner argues that to perform its primary business activity of delivering sand and gravel petitioner merely accommodates its customers by also procuring sand and gravel further petitioner asserts that because it does not have any sand and gravel on hand at the beginning or end of the business_day due to the fact that on the same day it procures and delivers the exact amount of sand and gravel requested by its customers it does not hold the sand and gravel for sale petitioner also argues that it does not mark up the cost of the sand and gravel and that it makes the same profit whether it procures and delivers the requested sand and gravel or simply delivers the sand and gravel which the customer already owns or has purchased separately ’ we reject petitioner’s contentions when petitioner transports the sand and gravel that a customer already owns or has acquired petitioner does not realize the profit associated with acquiring sand and gravel for a customer based on the ’ petitioner argues that because it designates the profit it earns on the procurement of sand and gravel as a separate element of its charge for acquiring and transporting ton of sand and gravel petitioner does not mark up the sand and gravel record petitioner generates more profits if it both acquires and transports sand and gravel for its customer rather than solely acting as a transporter further although not labeled by petitioner as a markup in its business records petitioner’s profit for acquiring the sand and gravel is nevertheless a markup since in substance the profit is based on a percentage of the underlying cost of the sand and gravel furthermore petitioner on its tax_return listed its business activity as the selling of construction materials in racmp enters inc v commissioner t1t c we recently held that respondent abused his discretion in placing a construction contractor on the accrual_method for federal_income_tax purposes in that case we concluded that the material provided by the contractor to its customer pursuant to a construction_contract for concrete foundations driveways and walkways was not merchandise within the meaning of sec_1_471-1 income_tax regs see id in reaching that conclusion we viewed the construction_contract as a service_contract finding that the materials were indispensable to and inseparable from the provision of that service and that the materials lost their separate identity during the construction activity see id see also 113_tc_376 wherein drugs used as part of chemotherapy treatments were not considered merchandise because their use was an indispensable and inseparable part of the rendering of services this is not such a case petitioner primarily sells a product the sand and gravel and incidentally provides a service the transportation of the sand and gravel because petitioner can generate profits from solely transporting the sand and gravel we do not view the sand and gravel as indispensable to and inseparable from the provision of a service further because petitioner does not consume alter or add to the sand and gravel petitioner does not cause the sand and gravel to lose its separate identity as the evidence shows that petitioner is a seller of sand and gravel we conclude that the sand and gravel is merchandise petitioner additionally argues that even if we conclude that the sand and gravel is merchandise petitioner does not have to maintain inventories because the sand and gravel is not an income-producing factor in petitioner’s business in evaluating whether merchandise is an income-producing factor in a taxpayer’s business we must compare the cost of the merchandise to the taxpayer’s gross_receipts computed under the cash_method of sdollar_figurewith regard to revenues and expenses generated as a result of customers requesting only transportation services petitioner has not argued in the alternative that they should be placed on a hybrid method_of_accounting in any respect petitioner has not presented any evidence with regard to those revenues and expenses and therefore it cannot meet its burden_of_proof accounting see wilkinson-beane inc v commissioner supra in wilkinson-beane inc we held that merchandise the cost of which in different taxable years constituted percent and percent of the taxpayer’s gross_receipts was an income- producing factor in the taxpayer’s business see also 743_f2d_781 11th cir wherein newspapers the cost of which constituted percent of the taxpayer’s total revenues were considered an income-producing factor for its taxable_year petitioner reported cost_of_goods_sold in the amount of dollar_figure petitioner argues that dollar_figure of the dollar_figure amount relates to petitioner’s transportation activities thereby leaving dollar_figure for the cost associated with petitioner’s acquisition of the sand and gravel assuming arguendo that petitioner’s figures are correct because the cost of the sand and gravel constitutes at least percent of petitioner’s gross_receipts dollar_figure dollar_figure we conclude that the sand and gravel is an income-producing factor in petitioner’s business ’ on brief petitioner does not address whether it acquire sec_2 petitioner does not include in cost_of_goods_sold the costs involved in filtering gathering and removing the byron sand from unimin’s processing plant these costs would significantly increase the cost_of_goods_sold and the percentage that cost_of_goods_sold would constitute of petitioner’s gross_receipts title to the sand and gravel petitioner and respondent stipulate that after petitioner loads the byron sand onto its trucks for delivery and unimin creates a weighmaster certificate unimin considers the byron sand to be petitioner’s property we interpret that stipulation to mean that title to the byron sand passes from unimin to petitioner at that point in time the record does not reflect whether petitioner acquires title to the sand and gravel that petitioner purchases from the suppliers in addison distrib inc tcmemo_1998_289 we described a taxpayer as both a buyer pursuant to its contract with a vendor or subcontractor and as a seller pursuant to its contract with its customers citing california commercial code sec_2106 west which provides that a ‘sale’ consists in the passing of title from the seller to the buyer for a price we concluded that the taxpayer had acquired title to goods which were purchased from the vendor or subcontractor for eventual sale to the taxpayer’s customers see id in light of california commercial code sec_2106 our characterization of petitioner as a seller of sand and gravel and petitioner’s failure to dispute the transfer of title we see no reason to treat petitioner’s contractual and legal relationship with the suppliers differently from petitioner’s business dealings with unimin we therefore conclude that petitioner acquires title to the sand and gravel because we hold that the sand and gravel is merchandise which 1s an income-producing factor in petitioner’s business and that petitioner acquires title to the sand and gravel petitioner must maintain inventories pursuant to sec_1_446-1 income_tax regs petitioner would therefore have to report its taxable_income on the accrual_method of accounting unless an exception applies a taxpayer demonstrating a substantial identity of results between the taxpayer’s method_of_accounting and the method_of_accounting selected by the commissioner may compute taxable_income under its method_of_accounting see 420_f2d_352 lst cir affg tcmemo_1969_79 on brief petitioner concedes that it does not meet the substantial identity of results test we therefore hold that respondent did not abuse his discretion under sec_446 when respondent required petitioner to compute its taxable_income based on the accrual_method of accounting in reaching all our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
